Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicant’s amendments to claims 8 and 10-11.

Response to Amendment
The amendment filed on 05/24/2022 has been entered. All of the claim objections and 35 USC § 112(b) claim rejections are overcome. The rejection under 35 USC § 112(b) are withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons of allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention set forth in claim 8. Accordingly, the independent claim 8 is allowed. The dependent claims 10-14 are allowed due to depending claim 8.

Regarding the amended independent claim 8, 
Although prior art of record, including Ishihara H. et al. (GB-2354796-A) and Ryujiro Akizuki (US-20100327609-A1), teach a vehicle door lock apparatus and most of the claimed structural limitations and their structural interaction. But the prior art of record, including Ishihara H. et al. (GB-2354796-A) and Ryujiro Akizuki (US-20100327609-A1), fail to teach the limitation “unlocking abutting portion” and its structural interaction nor does the prior art made of record teach the following structural interaction among the claimed limitations: 

“wherein the switching element includes: an abutted portion, wherein, when the first inside lever performs the releasing operation in the connected position, the abutted portion abuts against the first inside lever, and 2Application No.: 16/627,007Docket No.: P191213US00 thereby the release operation of the first inside lever is capable of being transmitted to the second inside lever, and when the first inside lever performs the releasing operation in the disconnected position, the abutted portion does not abut against the first inside lever, and thereby the release operation of the first inside lever is not capable of being be transmitted to the second inside lever; and an unlocking abutting portion, wherein, in the connected position, the unlocking abutting portion is capable of abutting against the locking lever in the locked state”

“the first inside lever abuts against the abutted portion and the unlocking abutting portion abuts against the locking lever by the switching element”

“when the first inside lever performs the releasing operation, the first inside lever does not abut against the abutted portion”

The examiner can find no motivation to modify the vehicle door latch apparatus as disclosed by the prior art made of record, including Ishihara H. et al. (GB-2354796-A) and Ryujiro Akizuki (US-20100327609-A1), without employing improper hindsight reasoning and without destroying the intended structure and operation of their device.
Claims 10-14 are allowed due to depending on the allowable claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the
issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions
should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Hirofumi Watanabe (US-6343817-B1) teaches a vehicle door latch device with a double action mechanism, an anti-theft mechanism, and a childlock feature. The invention improves the feeling of quality of the available latch devices.
Katsutoshi Fukunaga et al. (US-20020056996-A1) teaches a vehicle lock apparatus with a double-lock and one-motion operation features. The invention solves the problem of the expensive manufacturing cost, uses less components, and requires less assembly work.
Simon Brose et al. (US-20050218661-A1) teaches a motor vehicle lock that includes a central locking clutch, double locking mechanism, child safety mechanism. The invention provides a cheaper and optimized actuation device with different operation states 
Akira Takahashi (US-20090241617-A1) teaches a vehicle door latch device with double-lock and childproof features. The invention provides a motor vehicle door latch device with childproof locking and double locking features that uses a single motor.
Taga T. et al. (JP-2015224456-A) teaches a vehicle door latch device which include a one-motion operation and a double lock operation. The invention improves upon the antitheft feature and offers a downsized door latch device by reducing the thickness of the operation unit in the vehicle interior / exterior.
Akizuki R. et al. (WO-2011148697-A1) teaches a vehicle door lock device which includes a one motion function, canceling function, and a double pull function. The invention provides a device that is easy to handle and mount.
Inoue Jiro (GB-2457778-A) teaches a vehicle door lock apparatus that includes a child lock mechanism and a double action mechanism. The invention reduces the number of components used.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAL SAIF/Examiner, Art Unit 3675                   
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675